Order entered October 8, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01168-CR

                              EX PARTE LARRY JAMES BUDOW

                       On Appeal from the County Criminal Court No. 9
                                    Dallas County, Texas
                            Trial Court Cause No. MC18-A1502

                                              ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his application for writ of habeas corpus. This is an accelerated appeal and is

governed by Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare a certification of appellant’s right to appeal and

file it with the clerk’s record. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013).

        We ORDER the D a l l a s County Clerk to file the clerk’s record by October 24,

2018. We ORDER that the clerk’s record contain copies of the indictment, the trial court’s

judgment, the application for writ of habeas corpus, the State’s response to the writ application,

any other documents filed in connection with the application for writ of habeas corpus, the trial

court’s order adjudicating the writ application, the trial court’s findings of fact and conclusions

of law, and the trial court’s certification of appellant’s right to appeal.
       After reviewing the notice of appeal, the Court questions whether it has jurisdiction over

this appeal. Appellant represents that the trial court entered its order denying his writ application

on May 31, 2018. Appellant filed his notice of appeal on October 4, 2018. Appellant filed a

motion to extend the time to file the notice of appeal on October 1, 2018. Under the rules of

appellate procedure, both the notice of appeal and the motion to extend are untimely. See TEX.

R. APP. P. 26.2–3; Campbell v. State, 320 S.W.3d 338, 339 (Tex. Crim. App. 2010); Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

       To assist the Court in making a threshold determination of its jurisdiction, appellant is

DIRECTED to file, by October 24, 2018, a letter brief addressing the jurisdictional issue. The

State is DIRECTED to file any response by November 8, 2018. After it has reviewed the

jurisdictional briefs, the Court will consider appellant’s motion to extend and either dismiss the

appeal for want of jurisdiction or else enter further orders setting additional deadlines.

       Until the Court makes a determination of its jurisdiction, the Court will not order the

court reporter to prepare the reporter’s record, if any.

       We DIRECT the Clerk to send copies of this order to the Honorable Peggy Hoffman,

Presiding Judge, County Criminal Court No. 9; Sandi Morelan, official court reporter, County

Criminal Court No. 9; John F. Warren, Dallas County Clerk; Larry James Budow, pro se

appellant; and counsel for the State.

                                                       /s/    LANA MYERS
                                                              JUSTICE




                                                 –2–